Title: To George Washington from Henry Laurens, 17 December 1777
From: Laurens, Henry
To: Washington, George



Sir
York [Pa.] 17th Decemr 1777.

I had this Morning the honour of receiving Your Excellency’s dispatch dated 14th & 15th Currt inclosing Copy of a Letter from Lt Genl Burgoyne, which, without reading them through, I sent directly to Congress, from whence I am this moment charged with a Resolve, formed, I presume, as the present necessary direction for a reply to the British General’s application to your Excellency. The business appearing to me to demand all decent respect & dispatch I shall put it immediately in motion. I have the honour to be with sincere Esteem & regard &ca.
